Citation Nr: 1718425	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1968 to August 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans (VA) Regional Office (RO) in Des Moines, Iowa.

In 2015 the Veteran appealed the Board's decision that denied an extraschedular evaluation pursuant to 38 C.F.R. § .3.321(b) (2015).

In June 2016 the United States Court of Appeals for Veterans Claims (CAVC) remanded this case to the Board to provide an adequate statement for reasons and bases regarding its refusal to refer the Veteran's hearing loss claim for an extraschedular evaluation.  


FINDING OF FACT

The rating criteria for hearing loss contemplates the functional effects of difficulty hearing and understanding speech.  The record does not contain functional impairment not contemplated by the rating criteria.


CONCLUSION OF LAW

The criteria for an extraschedular rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Schedular

The Veteran is service connected for hearing loss.  The Veteran does not challenge the Board's determination as to the proper schedular disability rating.  See Cromer v. Nicholson, 19 Vet.App. 215, 217 (2005).  ("[I]ssues not raised on appeal are considered abandoned."), aff'd, 445 F.3d 1346 (Fed. Cir. 2006).  Therefore, the Board will not be addressing the issue of schedular ratings. 

Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

During the April 2017 VA examination, the Veteran reported difficulty with speech in a noisy environment.  The examination report indicated that the Veteran's tinnitus did not impact his ordinary conditions of daily life, including his ability to work.  Additionally, the physician reported that with amplification and reasonable accommodations, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities. 

In the Veteran's September 2016 affidavit, he reported having difficulty hearing even with the use of hearing aids, difficulty having phone conversations, having to use his hearing aids at all times just to hear things around him, and what people said, and having to turn up his hearing aid so loud that he could not differentiate between background noise and noise he needed to focus on.  The Veteran also reported having a special connection between his hearing aid and his television.  

During the August 2013 VA examination, the Veteran reported difficulty understanding conversations.  He also reported that his tinnitus, "is worse at times, I have literally been awoken by these locusts."

Based on the evidence of record the Board finds the first Thun element is not satisfied here.  The impairment caused by the Veteran's hearing disability are contemplated by the schedular rating criteria, and therefore, no extraschedular compensation is warranted. 

"[T]he first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  Yancy v. McDonald, 27 Vet. App. 484 at 494, (2016).  Although the first, and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate." Id.

The Board does not find the Veteran has asserted disability effects beyond those contemplated in the rating criteria.  38 C.F.R. §§ 4.85, 4.86.  When evaluating hearing loss, VA measures a veteran's ability to hear certain frequencies at specific volumes and to understand speech, using rating tables to correlate the results of audiometric testing with varying degrees of disability.  In light of the plain language of §§ 4.85 and 4.86, as well as the regulatory history of those sections, the Board finds that the rating criteria for hearing loss contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818 at 7 (Vet. App. 2017).  Thus, when a Veteran's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Id.  

In a January 2017 letter, the Veteran mentioned a combined effect from his hearing loss and other service-connected disabilities that makes day to day activities difficult.  However, the evidence of record does not indicate any interplay between his hearing loss and other service-connected disabilities other than what he has already attributed to his hearing loss and tinnitus, and certainly none that creates such an exceptional circumstance to render the schedular rating criteria inadequate. 

As such, the Board finds the rating schedule is adequate to evaluate the Veteran's hearing loss and that even if it were not, the record does not reflect such an exceptional or unusual disability picture as to compel the award of an extraschedular disability in the interest of justice.  Therefore, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Other Considerations

As of January 2017, the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) as such, there is no need for the Board to address this issue.  


ORDER

A compensable rating for bilateral hearing loss on an extraschedular basis is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


